                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

PATTY HODGE,                                     §
          Plaintiff,                             §
                                                 §
vs.                                              §   Civil Action No. 0:18-1027-MGL
                                                 §
NANCY A. BERRYHILL,                              §
Acting Commissioner of Social Security           §
Administration,                                  §
              Defendant.                         §
                                                 §

              ORDER ADOPTING THE REPORT AND RECOMMENDATION
                 AND REVERSING AND REMANDING THE MATTER
                    FOR FURTHER ADMINISTRATIVE ACTION

       This is a Social Security appeal in which Plaintiff Patty Hodge seeks judicial review of the

final decision of Defendant Nancy A. Berryhill (Berryhill) denying her claim for Disability

Insurance Benefits and Supplemental Security Income. The parties are represented by excellent

counsel. The matter is before the Court for review of the Report and Recommendation (Report)

of the United States Magistrate Judge suggesting to the Court this matter be reversed and remanded

for further administrative action under sentence four of 42 U.S.C. § 405(g). The Report was made

in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court
may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on April 19, 2019. ECF No. 16. On May 2, 2019,

Berryhill filed her Notice of Not Filing Objections to the Report. ECF No. 17. “[I]n the absence

of a timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

(quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover, a failure to object waives

appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court this matter is REVERSED AND REMANDED for further administrative

action under sentence four of 42 U.S.C. § 405(g).

       IT IS SO ORDERED.

       Signed this 13th day of May 2019 in Columbia, South Carolina.

                                                    s/Mary Geiger Lewis
                                                    MARY GEIGER LEWIS
                                                    UNITED STATES DISTRICT JUDGE




                                                2
